In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-2522

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

R ICARDO G ARCIA-SEGURA ,
                                               Defendant-Appellant.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
                No. 10 CR 603—James B. Zagel, Judge.



        A RGUED A PRIL 30, 2013—D ECIDED JUNE 3, 2013




  Before F LAUM, W OOD , and H AMILTON, Circuit Judges.
  F LAUM, Circuit Judge. Ricardo Garcia-Segura appeals
his sentence for unauthorized presence in the United
States after removal, arguing that the district court failed
to specifically address his argument that his sentence
should be reduced to account for his lost opportunity,
allegedly caused by the government’s delay in charging
him, to serve his federal prison term concurrently with
his unrelated state sentence. Because the court acknowl-
2                                              No. 12-2522

edged and rejected Garcia-Segura’s argument before
imposing the sentence, we affirm.
  Since entering the United States from Mexico in 1993,
Garcia-Segura has had numerous encounters with law
enforcement, including arrests for driving under the
influence of alcohol, possession of a stolen motor
vehicle, and domestic battery. He was first removed
from this country in 2003 after serving two years in jail
for possessing cocaine. Less than two months later, he
was arrested in the United States for delivering cocaine
to an undercover officer. After serving part of his nine-
year prison sentence for that offense, he was removed a
second time in 2007 but returned to this country within
three days. In January 2009, he encountered immigra-
tion officials while incarcerated in county jail on charges
of possession of cocaine and possession of a firearm by
a felon. A year and a half later, he was charged with
unauthorized presence in the United States after removal,
see 18 U.S.C. § 1326(a), and eventually pleaded guilty.
  Garcia-Segura sought a below-guidelines sentence,
proposing a 19-month reduction to account for the time
he served in county jail after immigration officials
learned of his illegal presence in this country but before
he was charged. He argued that he was entitled to this
credit because, had the government charged him when
immigration officials first discovered him, he would
have received concurrent sentences. The government
responded that even absent any delay, concurrent sen-
tences would have been inappropriate because Garcia-
Segura’s state crimes were unrelated to the illegal-reentry
No. 12-2522                                                   3

charge. See United States v. Villegas-Miranda, 579 F.3d 798,
803 (7th Cir. 2009). The government also argued that
Garcia-Segura’s recidivism and criminal history mer-
ited a more severe sentence.
  The district court ultimately sentenced Garcia-Segura
to 90 months’ imprisonment, within the guideline range
of 77 to 96 months. Before announcing the sentence,
the court acknowledged its discretion to impose a below-
guidelines sentence to account for Garcia-Segura’s
state incarceration, but it concluded that a longer sen-
tence was necessary because his previous sentences
were insufficient to deter him from repeatedly reentering
this country and committing additional crimes.
  A sentencing court must address a defendant’s
principal arguments in mitigation unless they are too
weak to merit discussion. See United States v. Marin-
Castano, 688 F.3d 899, 902 (7th Cir. 2012); United States
v. Curby, 595 F.3d 794, 797 (7th Cir. 2000); United States v.
Cunningham, 429 F.3d 673, 679 (7th Cir. 2005). Relying
on Villegas-Miranda, Garcia-Segura now insists that the
district court failed to address the argument that he was
entitled to a 19-month state sentence credit. But Villegas-
Miranda is distinguishable; in that case the district
court passed over the defendant’s similar mitigation ar-
gument in silence. 579 F.3d at 802. Here, in contrast, the
district court acknowledged Garcia-Segura’s argument
and recognized its discretion to account for the 19 months.1


1
  We reserved the question of whether the district court indeed
had that discretion in Villegas-Miranda. 579 F.3d at 802. United
                                                  (continued...)
4                                                  No. 12-2522

The court then rejected his mitigation arguments,
stating that they “would have some significant force if
this weren’t going to be the third time he was sent back.”
It concluded that a within-guidelines sentence was neces-
sary to deter him from further criminal activity.
See United States v. Pape, 601 F.3d 743, 749 (7th Cir. 2010)
(no error, even when district court implicitly rejected
defendant’s argument in mitigation by acknowledging
it but concluding that other factors warranted the
sentence imposed); United States v. Diekemper, 604 F.3d
345, 355 (7th Cir. 2010) (same); United States v. Poetz, 582
F.3d 835, 837-39 (7th Cir. 2009) (same); Curby, 595 F.3d
at 796, 798 (same).
  Although we conclude that the district court ade-
quately addressed the defendant’s principal arguments
in this case, we note that similar appellate challenges
are not uncommon. In order to ensure that defendants
feel that they have had such arguments in mitigation
addressed by the court and to aid appellate review,
after imposing sentence but before advising the de-


1
   (...continued)
States v. Campbell, 617 F.3d 958 (7th Cir. 2010), however,
suggests the court had such discretion. In Campbell we con-
cluded that U.S.S.G. § 5G1.2(c) did not limit the sentencing
court’s discretion post-Booker to adjust a defendant’s federal
sentence to account for time already served on his state revoca-
tion of supervised release. 617 F.3d at 962. But unlike here,
the defendant in Campbell was still subject to an undischarged
term of imprisonment when he was sentenced for his fed-
eral offense, putting the sentencing within the purview of
U.S.S.G. § 5G1.2.
No. 12-2522                                              5

fendant of his right to appeal, we encourage sen-
tencing courts to inquire of defense counsel whether they
are satisfied that the court has addressed their main
arguments in mitigation. If the response is in the affirma-
tive, a later challenge for failure to address a principal
mitigation argument under the reasoning of Cunningham
would be considered waived. If not, the trial court
would have the opportunity to clarify whether it deter-
mined that the argument was “so weak as not to merit
discussion,” lacked a factual basis, or has rejected the
argument and provide a reason why. See Cunningham,
429 F.3d at 679. An affirmative answer, however,
would not waive an argument as to the merits or rea-
sonableness of the court’s treatment of the issue.
  Finally, Garcia-Segura challenges the reasonableness
of his prison sentence, insisting that the 19-month
credit was “consistent” with U.S.S.G. § 5G1.3 and serves
the purposes of punishment. But Garcia-Segura has not
identified any reason to set aside the presumption
of reasonableness applicable to sentences within the
guidelines range. See Rita v. United States, 551 U.S. 338,
347 (2007); Marin-Castano, 688 F.3d at 905. Just because
the sentencing court may have been authorized to
account for the 19-month delay does not mean that it
acted unreasonably when refusing to do so. See Campbell,
617 F.3d at 962; United States v. McNeil, 573 F.3d 479,
484 (7th Cir. 2009). And we have recognized the reason-
ableness of consecutive sentences when, as here, the
underlying crimes are unrelated. See United States v.
Padilla, 618 F.3d 643, 647 (7th Cir. 2010); United States
v. Statham, 581 F.3d 548, 555 (7th Cir. 2009). Garcia-
Segura’s state sentence was for drug and firearm posses-
6                                             No. 12-2522

sion, convictions in no way related to his federal offense
of unauthorized presence in the United States after re-
moval.
  The district court acknowledged its discretion to
account for the delayed charges but concluded that
90 months’ imprisonment was necessary to deter Garcia-
Segura from future violations of § 1326(a). It did not
overlook Garcia-Segura’s principal argument, and the
sentence was reasonable. Therefore, we affirm Garcia-
Segura’s sentence.




                          6-3-13